     Case 1:19-cv-10720-LGS-BCM Document 143 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  2/8/21
 DAVIDSON HENAO, et al.,
             Plaintiffs,                          19-CV-10720 (LGS)(BCM)
        -against-                                 ORDER
 PARTS AUTHORITY, LLC, et al.,
             Defendants.


BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, the parties

shall meet and confer promptly and in good-faith in an effort to resolve any disputes pertaining to

(1) limited Rule 30(b)(6) depositions in aid of plaintiffs' electronic discovery, and (2) written

discovery concerning the opt-in plaintiffs. Any unresolved issues shall be presented to the Court

in accordance with Moses Ind. Prac. § 2(b) no later than February 19, 2021. Letters in opposition

shall be filed no later than February 24, 2021.

Dated: New York, New York
       February 8, 2021
                                             SO ORDERED.




                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
